EXHIBIT 10.18

SUMMARY SHEET OF DIRECTOR FEES AND EXECUTIVE OFFICER COMPENSATION

I. Director Compensation

Effective January 1, 2008, each non-employee member of the Board of Directors
(the “Board”), as compensation for their service as directors of The Providence
Service Corporation (the “Company”), receives a $60,000 annual stipend, except
for the Audit Committee Chair who receives a $90,000 annual stipend, the Lead
Director who receives an $85,000 annual stipend, and the Chairs of the
Compensation Committee and Nominating and Corporate Governance Committee who
each receive $70,000 annual stipends. Payment of the annual stipends is made on
a monthly basis following each month of service.

Each non-employee member then serving on the first business day of each January
receives 2,000 shares of restricted stock, and a ten year option to purchase
10,000 shares of the Company’s common stock under the Company’s 2006 Long-Term
Incentive Plan (“2006 Plan”) with an exercise price equal to the closing market
price of the Company’s common stock on the date of grant. All awards vest in
three equal installments on the first, second and third anniversaries of the
date of grant. Awards that are not fully vested are subject to acceleration upon
a change of control as defined in the associated restricted stock agreement and
stock option agreement.

II. Executive Compensation

    Base Salaries

The following table sets forth current base salaries of the Company’s CEO and
each of the executive officers who were named in the Summary Compensation Table
in the Company’s definitive proxy statement filed with the SEC on April 20, 2007
(the “Named Executive Officers”).

 

Name

  

Title

   Base Salary

Fletcher Jay McCusker

   Chief Executive Officer    $ 575,000

Craig A. Norris

   Chief Operating Officer      350,000

Michael N. Deitch

   Chief Financial Officer      300,000

Fred D. Furman

   Executive Vice President and General Counsel      300,000

Mary J. Shea

   Executive Vice President of Program Services      195,000

    Bonuses

Annual Incentive Compensation Plan

Each Named Executive Officer, excluding Mary J. Shea, is eligible to receive a
bonus under the Annual Incentive Compensation Plan. The Annual Incentive
Compensation Plan is designed as a team bonus and is not triggered unless the
Company meets or exceeds its budgeted earnings per share for fiscal 2008
(calculated after giving effect to any bonuses accrued under the Annual
Incentive Compensation Plan). Individuals of the bonus team are eligible to
receive a cash bonus with a target of 100% of the annual base salary for Mr.
McCusker and 75% of the annual base salary for each of Messrs. Norris, Deitch
and Furman, if earned, that may be paid annually to each of these executive
officers. Twenty per cent of the potential cash bonus is based on individual
performance and 80% of the potential cash bonus is based on the achievement of
earnings per share measures for the Company which have been established by the
Compensation Committee, or EPS. To the extent EPS exceeds EPS budget/target
established by our board of directors, the above listed executive officers may
earn up to a maximum of 150% of their EPS bonus prorated between the EPS
budget/target and 110% of the EPS budget/target. Payment of any cash bonus under
this program will be paid only to the extent the EPS budget/target is attained
after expensing all compensation.

 

1



--------------------------------------------------------------------------------

    Deferred Compensation

Under The Providence Service Corporation Deferred Compensation Plan (“Deferred
Compensation Plan”), a select group of management, including the Named Executive
Officers, highly compensated employees and independent contractors
(“Participant(s)”), may defer up to 100% of their base salary, service and
performance based bonuses, commissions or Form 1099 compensation in order to
provide for future retirement and other benefits on behalf of the Participants.
The Company may make a discretionary credit to a Participant’s deferred
compensation account in accordance with the Deferred Compensation Plan. The
Company will maintain a deferred compensation account for each Participant where
the Participant’s deferral amounts and credits the Company makes will be
credited, investment gains or losses will be credited or debited, and subsequent
distributions in accordance with the rules and elections in effect from time to
time will be debited. Participants will be fully vested immediately in all
amounts deferred by the Participant and any discretionary credits made by the
Company to the Participant’s deferred compensation account. The Company may make
additional other credits to the Participant’s deferred compensation account for
which the vesting will be determined at the time of grant. In addition,
Participants will be able to select from several fund choices and their deferred
compensation account will increase or decrease in value in accordance with the
performance of the funds selected. A Participant may receive a distribution from
the Deferred Compensation Plan upon a qualifying distribution event such as
separation from service, disability, death, in-service or education
distribution, change in control or an unforeseeable emergency all as defined in
the Deferred Compensation Plan. Distributions from the Deferred Compensation
Plan will be made in cash upon a qualifying distribution event under several
options and in the manner elected by the Participant. For example, as determined
by the Participant, distributions from the Deferred Compensation Plan may be
made in a lump sum, annual installments, or a combination of both commencing as
soon as possible after (but no later than 60 days after) the distribution date
elected for the qualifying distribution event. The Deferred Compensation Plan is
intended to be an unfunded plan administered and maintained by the Company
primarily for the purpose of providing deferred compensation benefits to
Participants.

    Participation in Stock Option Plan and Other Arrangements

The Named Executive Officers are also eligible to:

 

  •  

Participate in the Company’s 2006 Long-Term Incentive Plan;

 

  •  

Participate in certain group life, health, medical and other non-cash benefits
generally available to all salaried employees;

 

  •  

Participate in certain health and dental benefits for their family and
disability benefits, which are not available to all salaried employees; and

 

  •  

Participate in certain health and dental benefits for their family and
disability benefits, which are not available to all salaried employees.

 

2